DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on August 6, 2019.
Claims 1-13 are pending.  Claims 1, 6, and 11 are independent claims.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on June 23, 2020, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claims 1, 6, and 11 are directed to a method, device, and method for 
Under a broadest reasonable interpretation, these limitations as claimed represent an abstract idea in the form of mental processes or concepts performed in the human mind such as observation, evaluation, judgement, and opinion.  The concepts of evaluating positions and movement of a cursor and positions of objects, evaluating conditions including whether a previously selected object exists and whether a Gottschalk v. Benson, 409 U.S. 63 [1972], at 65) and “pen and paper" (CyberSource Corp. v. Retail Decisions, Inc., No. 09-1358 [Fed. Cir. Aug. 16, 2001], at 12).  For example, an individual might mentally evaluate movement of a cursor or other moving object to predict and mentally select a related object.  Other than reciting a method “for use in an electronic device” and comprising display “on a display of the electronic device” and an “electronic device” comprising “a display,” “a storage device, configured to store an application,” and “a processor, configured to execute the application,” nothing in the independent claims precludes these steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application because “electronic device,” “display,” “storage device,” and “processor” represent only general or generic computing components recited at a high-level of generality such that they amount to no more than mere instructions to apply the abstract idea using a generic computer.  Additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea because the limitations are merely aspects of implementing the abstract idea in a generic computing environment and require no more than a generic computer to perform generic computer functions.  Accordingly, Claims 1, 6, and 11 are ineligible.  
Dependent Claims 2-5, 7-10, 12, and 13 similarly do not include elements, considered both individually and as a combination, that are integrated into a practical application or amount to significantly more than the abstract idea and are rejected under the same rationale.  Evaluating whether a distance between the cursor position and each of the object positions is greater than a predetermined distance as recited in Claims 2, 7, and 12 represents steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion.  Similarly, evaluating whether a previously selected object exists and whether a moving speed of the cursor is greater than a speed threshold and selecting a certain object by calculating a motion vector, determining horizontal and vertical weighting values, calculating a weighted motion vector, or determining an object having a shortest distance to the cursor in relationship to these evaluations, calculations, and determinations as recited in remaining claims represent steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion.  The calculations and determinations claimed represent evaluations that may be performed in the human mind as they include, under a broadest reasonable interpretation, established mental spatial concepts such as evaluating pointing direction, speed, and distance of objects.  Thus, dependent Claims 2-5, 7-10, 12, and 13 are rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 3 and 4 each recite the limitation “the shortest distance in a specific direction from the moved cursor” in the claimed method and device respectively.  There is insufficient antecedent basis for this limitation in the claims.  Dependent Claims 4 and 9 incorporate the deficiency.
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al., U.S. Patent Application 2015/0058800 A1 (published Feb. 26, 2015) (hereinafter “Sweeney”) in view of Robertson, George C., U.S. Patent Application 2006/0288314 A1 (published Dec. 21, 2006) (hereinafter “Robertson”).
Regarding Claim 1, Sweeney teaches a prediction method for selecting a target object, for use in an electronic device (see, e.g., Sweeney, Abstract and para. 10, describing techniques and a method for providing a graphical user interface on a , the method comprising:
(A) displaying a plurality of objects and a cursor on a display of the electronic device (e.g., id., paras. 34, 36, and 37 and Fig. 1, describing and illustrating a window of a user interface displayed on a computer monitor in which a pointer [cursor] is displayed along with multiple command objects in a circular pie menu, and para. 56-58 and Fig. 6, describing and illustrating embodiments in which a pointer is displayed along with multiple GUI controls linearly arranged in a toolbar);
(B) obtaining moving speed, a motion vector, and a cursor position of the cursor, as well as a plurality of object positions of the plurality of objects (see, e.g., id., para. 12, describing prediction logic that includes detecting a movement of a cursor from a first position to a second position and creating a vector based on the detected movement and describing determining multiple regions based on the first position and associated with respective command regions [representing obtaining object positions]; para. 13, describing determining whether the movement exceeds a distance or speed threshold [indicating obtaining moving speed]; and para. 54 and Fig. 5, describing and illustrating a process that predicts a GUI target object, the process comprising detecting pointer motion, creating a vector based on initial and current positions of the pointer, and determining which command region intersects);
(C) in response to the cursor position and the object positions satisfying a predetermined condition (see, e.g., id., para. 12, describing the , determining whether a previously selected object exists (see, e.g., id., para. 54 and Fig. 5, describing and illustrating the process that predicts a GUI target object as comprising initially determining which command region intersects with the vector and enlarging the determined command region [representing determining existence of a previously selected object relative to later process aspects], and para. 56-58 and Fig. 6, describing and illustrating embodiments in which an enlarged command region or button has a longer vector segment when enlarged that is used to determine intersection.  Under such arrangements, any subsequent processing can be viewed as following determining whether a previously selected object exists); and
(D) in response to the previously selected object existing and the moving speed being greater than a speed threshold (see, e.g., id., paras. 13, 50 and 57, describing embodiments in which the vector is created and a target object predicted when or after movement exceeds a threshold such as pointer speed threshold, and para. 56-58 and Fig. 6, describing and illustrating embodiments in which an enlarged command region or button has a longer vector segment when enlarged that is used to determine intersection.  Under such arrangements, any processing impacted by a previously enlarged command , selecting one of the objects having a relationship to the cursor as a target object by referencing the previously selected object and referring to the motion vector (see, e.g., id., para. 54 and Fig. 5, describing and illustrating the process that predicts a GUI target object as comprising continuing to monitor a pointer location for entry into an adjacent region following determination and enlargement of a command region, creating updated vector information, and again determining which command region intersects with the vector and enlarging the determined command region [representing selecting an object having a relationship to the cursor referring to the motion vector]; and para. 56-58 and Fig. 6, describing and illustrating embodiments in which multiple controls are linearly arranged in a toolbar, a target object is predicted based on an intersection of a vector based on pointer movement and a vector extending horizontally across the toolbar and broken down into segments for each toolbar button, an enlarged button has a longer vector segment than non-enlarged segments, and adjacent toolbar buttons such as on each side of an enlarged button have segments that are smaller than other non-enlarged toolbar buttons because the adjacent buttons are partially obscured by the enlarged button.  Under such an arrangement, prediction and enlargement of an adjacent button in relationship to the pointer vector can be viewed as referencing the previously selected object and referring to the motion vector at least in the sense of being 
However, although adjacency suggests a shortest distance in some form, Robertson does not appear to teach selecting one of the objects having a shortest distance to the cursor.
Robertson teaches a prediction method for selecting a target object, for use in an electronic device (see, e.g., Robertson, Abstract, describing a method and system for facilitating location of cursor position and cursor movement in a computer display and describing embodiments in which visual cues correspond to an automatic selection of display objects), the method comprising: displaying a plurality of objects and a cursor on a display of the electronic device (e.g., id., para. 23 and Fig. 3A, describing and illustrating a block diagram of screen display having a desktop that can display various display objects, the desktop including a cursor and multiple display objects, and para. 20, describing implementation on a wide variety of computing devices having one or more screen displays); obtaining moving speed, a motion vector, and a cursor position of the cursor, as well as a plurality of object positions of the plurality of objects (see, e.g., id., paras. 20 and 21 and Fig. 1, describing and illustrating a routine comprising obtaining a user manipulation of a current cursor position [comprising obtaining a cursor position] and determining a cursor movement vector corresponding to the detected movement, and describing embodiments in which a direction/movement vector speed is also collected or calculated; para. 22 and Fig. 2, describing and illustrating a subroutine of the routine, the subroutine comprising projecting the current movement vector along the desktop ; and selecting one of the objects having a shortest distance to the cursor as a target object by referring to the motion vector (see, e.g., id., para. 22, describing the system as selecting a target display object based on the calculated direction/movement vector of the cursor and describing embodiments in which the system selects display objects that are closer to the current position of the cursor over display objects that are further away).
Sweeney and Robertson are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing prediction methods for selecting a target object using a cursor and with teachings directed toward proximity.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Sweeney and Robertson and implement a prediction method for selecting a target object in which one of a plurality of objects having a shortest distance to a cursor is selected as a target object in order to facilitate cursor interactions with a display object likely intended by a user (see, e.g., Robertson, paras. 1-4, 22, and 33; and in view of the value of proximity-based determinations well known in the art).  
Regarding Claim 2, Sweeney as modified by Robertson teaches the method as claimed in Claim 1, wherein, in step (C), the predetermined condition indicates that a distance between the cursor position and each of the object positions is greater than a predetermined distance (see, e.g., Sweeney, para. 59, describing 
Regarding Claim 5, Sweeney as modified by Robertson teaches the method as claimed in Claim 1, wherein after step (C), the method further comprises: in response to the previously selected object existing and the moving speed of the cursor not being greater than the speed threshold, setting the previously selected object as the target object (see, e.g., Sweeney, paras. 13, 50 and 57, describing embodiments in which a target object is predicted when or after movement exceeds a threshold such as pointer speed threshold; para. 54 and Fig. 5, describing and illustrating the process that predicts a GUI target object as comprising continuing to monitor a pointer location following determination and enlargement of a command region, creating updated vector information, and potentially enlarging a different command region based on movement of the pointer; and para. 59, describing embodiments in which a corresponding command is not immediately initiated and the vector is not constantly updated when the pointer is positioned over a command region [indicating the pointer remaining over a command region and representing a moving speed less than a speed threshold].  Under such arrangements, a previously enlarged command region can be viewed as set as a target object in response to a moving speed 
Regarding Claim 6, Sweeney as modified by Robertson teaches an electronic device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 7, Sweeney as modified by Robertson teaches an electronic device corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 10, Sweeney as modified by Robertson teaches an electronic device corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.

Claims 3, 4, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Robertson and in further view of Chen, Stephen, U.S. Patent Application 2009/0262086 A1 (published Oct. 22, 2009) (hereinafter “Chen”).
Regarding Claim 3, Sweeney as modified by Robertson teaches the method as claimed in Claim 2 as discussed above and further teaches the method wherein after step (C), the method further comprises: in response to the previously selected object not existing, calculating a motion vector of the cursor (see, e.g., Sweeney, para. 54 and Fig. 5, describing and illustrating the process that predicts a GUI target object as comprising performing steps prior to initially determining and enlarging an intersecting command region [representing aspects that can be viewed as in response ; and in response to the cursor being moved according to the calculated motion vector, selecting the object having a shortest distance in a specific direction from the moved cursor as the target object (see, e.g., Robertson, para. 22, describing the system as selecting a target display object based on the calculated direction/movement vector of the cursor and describing embodiments in which the system selects display objects that are closer to the current position of the cursor over display objects that are further away [representing selecting a display object having a shortest distance in the specific direction of the vector].  One of ordinary skill in the art would have been motivated to implement selection of an object having a specific direction from a moved cursor under the same rationale as provided in the discussion of Claim 1 above and further in order to facilitate cursor interactions with a display object in a direction likely intended by a user).
However, Sweeney as modified by Robertson is silent regarding calculating a weighted motion vector and the cursor being moved according to the calculated weighted motion vector.
Chen teaches a method for selecting a target object, for use in an electronic device (e.g., Chen, Abstract and para. 11, describing a touchpad cursor control method in an electronic device that facilitates selection of an item), the method comprising: calculating a weighted motion vector of a cursor; and in response to the cursor being moved according to the calculated weighted motion vector, selecting an object (see, e.g., id., paras. 31 and 35 and Fig. 1, describing and illustrating a flowchart 
Chen is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for selecting a target object using a cursor and with teachings directed toward weighting.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Sweeney, Robertson, and Chen and implement a prediction method for selecting a target object in which a weighted motion vector of a cursor is calculated and an object is selected in response to the cursor being moved according to the calculated weighted motion vector in order to more conveniently select an intended target object within a larger display screen (see Chen, paras. 4, 7, 8, and 12; and in view of the value of scaling well known in the art).  
Regarding Claim 4, Sweeney as modified by Robertson and as further modified by Chen teaches the method as claimed in Claim 3, wherein the step of calculating the weighted motion vector of the cursor comprises: respectively determining, according to arrangement of the objects, a first weighting value of the weighted motion vector in a horizontal direction, a second weighting value of the weighted motion vector in a vertical direction, and the specific direction; and calculating the weighted motion vector of the cursor according to the first weighting value and the second weighting value (see, e.g., Chen, paras. 31 and 35 and Fig. 1, describing and illustrating scaling coordinate positions such that location coordinates are multiplied by an enlargement ratio to determine locations of the cursor and describing the enlargement ratio or proportion as determined by respective lengths and widths of the touchpad and of the display [representing weighting in relationship to horizontal and vertical directions]; para. 38 and Fig. 2, describing and illustrating an embodiment in which a ratio between a touchpad dragging range and a cursor dragging distance on the display is enlarged based on a condition; para. 40 and Fig. 4, describing and illustrating an example of absolute coordinate positioning in which location coordinates on the cursor on the display screen have a length four times the length of the location coordinates of the touchpad [representing a horizontal weighting value] and a width three times the width of the location coordinates of the touchpad [representing a vertical weighting value]; and paras. 32, 36, 46, and 49, indicating movement of a cursor in a direction.  Note that any movement of the cursor comprises a direction.  One of ordinary skill in the art would have been motivated to implement a method in which calculating a weighted motion vector of a cursor comprises determining a weighting value in a horizontal direction, a weighting value in a horizontal direction, and a specific 
Regarding Claim 8, Sweeney as modified by Robertson and as further modified by Chen teaches an electronic device corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 9, Sweeney as modified by Robertson and as further modified by Chen teaches an electronic device corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Sweeney as modified by Robertson teaches a method corresponding to the method of Claim 1 and Sweeney as modified by Robertson and as further modified by Chen teaches an electronic device corresponding to the method of Claim 3.  The same rationales of rejection provided above are applicable.
Regarding Claim 12, Sweeney as modified by Robertson teaches a method corresponding to the method of Claim 2.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Sweeney as modified by Robertson and as further modified by Chen teaches a method corresponding to the method of Claim 4.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Hidaka et al., U.S. Patent 5,327,528 (issued Jul. 5, 1994), teaching a method of moving a cursor while constrained; Watanabe, Kazumi, U.S. 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/17/2021




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171